Citation Nr: 0511018	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  A hearing was held 
at the RO before the undersigned Veterans Law Judge in 
December 2003.  

In a September 2004 decision the Board determined that new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for bronchial asthma and 
remanded this issue for further development.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.  

2.  Asthma was first demonstrated in service.  


CONCLUSION OF LAW

The presumption of soundness at service entry has not been 
rebutted and service connection for asthma is warranted.  38 
U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2004).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In determining 
whether a disorder existed prior to service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basis clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis.  The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.  Wagner, 
370 F. 3d at 1096 (Fed. Cir. 2004).  

There is no history or clinical evidence of any pre-service 
asthma including on the veteran's entrance examination 
report.  The veteran entered onto active duty in August 1979.  
His enlistment evaluation was essentially normal.  Later he 
indicated that he had had asthma as a child.  In his October 
1999 Notice of Disagreement the veteran indicated that 
although he had asthma prior to entering the Navy, he had not 
had an asthma attack since he was 17 years old.  He entered 
the Navy when he was almost 22 years old and completed basic 
training and follow-up training with no asthma attacks.  It 
was only after he was stationed at Camp Lejune, North 
Carolina when he suffered an asthma attack.  He believed it 
was caused by stress.  The Court of Appeals for Veterans 
Claims held in Paulson v. Brown, 7 Vet. App. 466 (1995), that 
a veteran's account of a prior condition is an inadequate 
basis upon which to conclude that he had a condition that 
pre-existed his military service.  See 38 C.F.R. § 3.304(b).  
A May 2000 lay statement reveals that the veteran had asthma 
as a child and that the asthma seemed to subside during his 
teen years.  For some factual issues, competent lay evidence 
may be sufficient.  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. at 469.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no competent pre-service medical evidence 
that reflects that the veteran was diagnosed with asthma 
prior to his entrance into service.  Therefore, he is 
presumed to have entered service without asthma.  

The veteran clearly experienced asthma symptomatology during 
service.  Approximately five months into his military service 
the veteran was seen for bronchial asthma.  The veteran's 
service medical records show that he was seen for bronchial 
asthma and asthma in January 1980 and March 1980.  He was 
administratively discharged in September 1980.  Although a 
medical board found that the veteran's asthma preexisted 
service and was not aggravated by service, that finding was 
based solely on the veteran's statements.  Post service VA 
treatment records, dated January 1999 to October 2004, show 
that the veteran was seen for asthma by history, bronchitis, 
asthma without status asthmaticus, and upper respiratory 
infections with bronchitis.  The November 2004 VA examination 
diagnosis was asthma.  

The veteran's statements, standing alone, are insufficient to 
make the finding that the presumption of soundness is 
rebutted.  In light of the Federal Circuit's two-step 
analysis in Wagner, the Board finds that there is no clear 
and unmistakable evidence that asthma pre-existed service and 
was not aggravated therein.  Since a clear preponderance of 
the evidence reflects that asthma was present in service and 
has been continuously symptomatic since, entitlement to 
service connection for asthma is warranted.  

In light of the Board's decision granting the benefit 
requested, there is no need to discuss the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA) because it 
has become moot.  See 38 U.S.C. §§ 5100, 5102, 5103A, 5107(b) 
(West Supp. 2002) and 38 C.F.R. § 3.159 (2004).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for asthma is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


